Title: From George Washington to Benjamin Harrison, Sr., 5 February 1783
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            
                            Sir
                            Head Quarters Newburgh February 5th 1783
                        
                        By a Letter I have lately receiv’d from Brigadier General Mulenberg, I find he has reported the proceedings
                            respecting Captain Fox to your Excellency, and requested your farther directions. I am also informed by that General
                            Officer, that there are two obstacles which still greatly oppose & retard the success of collecting your Recruits,
                            viz. the want of Provisions to support and carry them to the place of general Rendezvous; and the want of efficacious
                            means for apprehending Deserters—It is very much to be wished that these difficulties might be removed, and that measures
                            might be taken during the Winter, for forming the troops now in the State, with the Detachment which I immagine will be
                            sent back by General Greene from So. Carolina, into a compleat Regiment or Regiments, in such a manner as that they may be
                            properly appointed & fit for Service before the Opening of the next Campaign. I have the honor to be with very
                            great regard & esteem Sir Your Excellency’s Most Obedt humble Servant
                        
                            Go: Washington
                        
                    